DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fughe (US 2013/0099715) in view of (GestIC Design Guide; submitted by Applicant) in further view of (MGC3030/3130 3D Tracking and Gesture Controller Data Sheet; submitted by Applicant).
In regards to claim 1, Fughe discloses an appliance comprising:
an appliance component (door 12) (Figs. 1-2 and paragraph 29);
a controller device (control apparatus 18) comprising (Fig.3 and paragraph 31):
an e-field sensor (sensors 20a, 20b) comprising (Fig. 3 and paragraphs 31-33)
a processor (control apparatus 18) (Fig. 3 and paragraphs 31-33); and
detect when a gesture is performed by a user within a sensing area of the e-field sensor by comparing the received first signal to the received second signal (Figs. 1-2, 4 and paragraphs 33, 36-37, 41);

when the appliance component is responsive to the detected gesture, send a control signal to the appliance component indicating that the appliance component perform an action associated with the detected gesture (Figs. 1-2, 4 and paragraphs 33, 36-37, 41).
Fughe does not disclose an e-field sensor comprising 
a transmitter electrode formed of a first conductive material;
an isolation layer formed of a dielectric material to at least partially cover the transmitter electrode;
a first receive electrode formed on the isolation layer of a second conductive material; and
a second receive electrode formed on the isolation layer of the second conductive material, wherein the second receive electrode is a mirror image of the first receive electrode on the isolation layer;
a computer-readable medium operably coupled to the processor, the computer-readable medium having computer-readable instructions stored thereon that, when executed by the processor, cause the controller device to
send a transmit signal to the transmitter electrode for the transmitter electrode to radiate;

receive a second signal from the second receive electrode in response to the radiated transmit signal.
GestIC discloses an e-field sensor comprising 
a transmitter electrode (Tx) formed of a first conductive material (Fig. 3-9 and pages 17-21);
an isolation layer formed of a dielectric material to at least partially cover the transmitter electrode (Fig. 3-9 and pages 17-21);
a first receive electrode (Rx North) formed on the isolation layer of a second conductive material (Fig. 3-9 and pages 17-21); and
a second receive electrode (Rx South) formed on the isolation layer of the second conductive material, wherein the second receive electrode is a mirror image of the first receive electrode on the isolation layer (Fig. 3-9 and pages 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the e-field sensor of GestIC for the sensors of Fughe because the both perform equivalent functions of detecting gestures at a distance and would still achieve the main objectives of the sensors intended in Fughe.
Fughe and GestIC do not disclose a computer-readable medium operably coupled to the processor, the computer-readable medium having computer-readable instructions stored thereon that, when executed by the processor, cause the controller device to

receive a first signal from the first receive electrode in response to the radiated transmit signal;
receive a second signal from the second receive electrode in response to the radiated transmit signal.
MGC discloses a computer-readable medium operably coupled to the processor, the computer-readable medium having computer-readable instructions stored thereon that, when executed by the processor (pages 8-13), cause the controller device to
send a transmit signal to the transmitter electrode for the transmitter electrode to radiate (pages 8-13);
receive a first signal from the first receive electrode in response to the radiated transmit signal (pages 8-13);
receive a second signal from the second receive electrode in response to the radiated transmit signal (pages 8-13).
It would have been obvious to one of ordinary skill in the art to modify Fughe and GestIC with the teachings of MGC, controlling sensor electrodes, because the chip used in the electrode design of GestIC has the controls of MGC embedded in it (GestIC: page 19; MGC: page 14).

In regards to claim 2, Fughe discloses the appliance of claim 1, wherein a type of appliance is selected from the group consisting of a refrigerator, a dishwasher, an oven, a stove, a microwave, a cooktop, a ventilation hood, a stove, a water dispenser, and a coffee maker (Fig. 1 and paragraph 29).

In regards to claim 3, Fughe does not disclose the appliance of claim 1, wherein the first receive electrode is aligned vertically with the second receive electrode.
GestIC discloses wherein the first receive electrode is aligned vertically with the second receive electrode (Fig. 3-9 and pages 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the e-field sensor of GestIC for the sensors of Fughe because the both perform equivalent functions of detecting gestures at a distance and would still achieve the main objectives of the sensors intended in Fughe.



In regards to claim 5, Fughe discloses the appliance of claim 4, wherein the detected gesture is a touch of an elbow (paragraphs 49-50).
Fughe does not disclose wherein the detected gesture is a swipe up of a user's hand or of a user's foot.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the detected gesture be a swipe up of a user's hand or of a user's foot because Applicant has not disclosed that the detected gesture is a swipe up of a user's hand or of a user's foot provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the detected gesture is a touch of an elbow because they both cause a door to open or close.

In regards to claim 6, Fughe discloses the appliance of claim 3, wherein the appliance component is a door, and the action is to close the door (Figs. 1-2, 4 and paragraphs 33, 36-37, 41).

In regards to claim 7, Fughe discloses the appliance of claim 6, wherein the detected gesture is a touch of an elbow (paragraphs 49-50).

It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the detected gesture be a swipe down of a user's hand or of a user's foot because Applicant has not disclosed that the detected gesture is a swipe down of a user's hand or of a user's foot provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the detected gesture is a touch of an elbow because they both cause a door to open or close.

In regards to claim 8, Fughe does not disclose the appliance of claim 1, wherein the first receive electrode is aligned horizontally with the second receive electrode.
GestIC discloses wherein the first receive electrode is aligned horizontally with the second receive electrode (Fig. 3-9 and pages 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the e-field sensor of GestIC for the sensors of Fughe because the both perform equivalent functions of detecting gestures at a distance and would still achieve the main objectives of the sensors intended in Fughe.

In regards to claim 11, Fughe discloses the appliance of claim 8, wherein the appliance component is a door, and the action is to open the door (Figs. 1-2, 4 and paragraphs 33, 36-37, 41).

In regards to claim 12, Fughe discloses the appliance of claim 11, wherein the detected gesture is a touch of an elbow (paragraphs 49-50).
Fughe does not disclose wherein the detected gesture is a swipe left or a swipe right of a user's hand or of a user's foot.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the detected gesture be a swipe left or a swipe right of a user's hand or of a user's foot because Applicant has not disclosed that the detected gesture is a swipe left or a swipe right of a user's hand or of a user's foot provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the detected gesture is a touch of an elbow because they both cause a door to open or close.

In regards to claim 13, Fughe discloses the appliance of claim 1, wherein the appliance further comprises a door, wherein the e-field sensor is mounted in a pocket formed in the door (paragraph 15).

In regards to claim 15, Fughe discloses the appliance of claim 1, wherein the appliance further comprises a door and a door panel configured to mount to the door, wherein the e-field sensor is mounted in a pocket formed in the door panel (paragraph 15).

In regards to claim 16, Fughe discloses the appliance of claim 1, wherein determining whether the appliance component that the e-field sensor is selected to control is responsive to the detected gesture comprises:
determining if a gesture direction satisfies a predefined gesture direction (Figs. 1-2, 4 and paragraphs 33, 36-37, 41); and
determining that it is a valid time for the appliance component to perform the action (Figs. 1-2, 4 and paragraphs 33, 35-37, 41).

In regards to claim 18, Fughe does not disclose the appliance of claim 1, wherein the e-field sensor further comprises:
a third receive electrode formed on the isolation layer of the second conductive material; and
a fourth receive electrode formed on the isolation layer of the second conductive material, wherein the fourth receive electrode is a mirror image of the third receive electrode on the isolation layer.
GestIC discloses wherein the e-field sensor further comprises:
a third receive electrode  (Rx West) formed on the isolation layer of the second conductive material (Fig. 3-9 and pages 17-21); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the e-field sensor of GestIC for the sensors of Fughe because the both perform equivalent functions of detecting gestures at a distance and would still achieve the main objectives of the sensors intended in Fughe.

In regards to claim 19, Fughe does not disclose the appliance of claim 18, wherein the first receive electrode is perpendicular to the third receive electrode on the isolation layer.
GestIC discloses wherein the first receive electrode is perpendicular to the third receive electrode on the isolation layer (Fig. 3-9 and pages 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the e-field sensor of GestIC for the sensors of Fughe because the both perform equivalent functions of detecting gestures at a distance and would still achieve the main objectives of the sensors intended in Fughe.

In regards to claim 20, Fughe does not disclose the appliance of claim 18, wherein the e-field sensor further comprises a fifth electrode formed on the isolation layer of the second conductive material, wherein the fifth receive electrode is bordered by the first receive electrode, the second receive electrode, the third receive electrode, and the fourth receive electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the e-field sensor of GestIC for the sensors of Fughe because the both perform equivalent functions of detecting gestures at a distance and would still achieve the main objectives of the sensors intended in Fughe.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fughe (US 2013/0099715) in view of (GestIC Design Guide; submitted by Applicant) in further view of (MGC3030/3130 3D Tracking and Gesture Controller Data Sheet; submitted by Applicant) in further view of Simonian et al (US 2015/0145420).
In regards to claim 9, Fughe, GestIC and MGC do not disclose the appliance of claim 8, wherein the appliance component is an interior light switch, and the action is to turn on the interior light switch.
Simonian discloses wherein the appliance component is an interior light switch, and the action is to turn on the interior light switch (Fig. 3 and paragraphs 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fughe, GestIC and MGC to have the switch of Simonian because it would allow the user to turn the lights on or off when they have their hands full.


Simonian discloses wherein the detected gesture is a swipe left of a user's hand or a swipe right of the user's hand (Fig. 3 and paragraphs 10, 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fughe, GestIC and MGC to have the switch of Simonian because it would allow the user to turn the lights on or off when they have their hands full.

Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 24, 2022